EXHIBIT 10.5
RELEASE AGREEMENT
     This Agreement and Release (the “Release”) is entered into between David M.
Brewer (“Brewer”) and Toreador Resources Corporation, a Delaware corporation
(the “Company”), as of this 24th day of March, 2008.
     1. Definitions.
          (a) “Released Parties” means the Company and its past, present and
future parents, subsidiaries, directors, employees, divisions, successors,
predecessors, employee benefit plans and affiliated or related companies, and
also each of the foregoing entities’ past, present and future owners, officers,
directors, stockholders, investors, partners, managers, principals, members,
committees, administrators, sponsors, executors, trustees, fiduciaries,
employees, agents, assigns, representatives and attorneys, in their personal and
representative capacities. Each of the Released Parties is an intended
third-party beneficiary of this Release.
          (b) “Claims” means all theories of recovery of whatever nature,
whether known or unknown, and now recognized by the law or equity of any
jurisdiction. This term includes, but is not limited to, causes of action,
charges, indebtedness, losses, claims, liabilities, and demands, whether arising
in equity or under the common law or under any contract or statute.
     2. Consideration. In consideration of Brewer’s promises herein, including
the release of Claims against the Company, as described in Paragraph 3 below,
the Company hereby agrees to pay, at Brewer’s request, to the Vinson & Elkins
L.L.P. trust account on behalf of Brewer by wire transfer of immediately
available funds the aggregate amount of $97,500.
     3. Release of Claims.
          (a) Brewer, on behalf of himself and his heirs, executors,
administrators, legal representatives, successors, beneficiaries, assigns and
Affiliates (as defined under Rule 405 promulgated pursuant to the Securities Act
of 1933, as amended (“Rule 405”), including, but not limited to, any entities,
foundations or trusts under the Control (as defined under Rule 405) of Brewer,
his heirs, executors, administrators, legal representatives, successors
beneficiaries, assigns and Affiliates (Brewer and such other persons or
entities, collectively referred to as the “Brewer Parties”), unconditionally
releases and forever discharges the Released Parties from, and waives, any and
all Claims that Brewer has or may have against any of the Released Parties,
known or unknown, of any kind and every nature whatsoever, and whether or not
accrued or matured, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, or any other matters or things occurring
or existing at any time prior to and including the date of this Release,
including all matters relating to or concerning any alleged consulting agreement
or arrangement with the Company or any subsidiary of the Company.
          (b) The release set forth in Paragraph 3(a) includes, but is not
limited to, any and all Claims under the (i) Family and Medical Leave Act; or
(ii) any federal, state or local law, rule or regulation.

1



--------------------------------------------------------------------------------



 



          (c) In furtherance of this Release, Brewer hereby covenants forever
not to assert, file, prosecute, commence, or institute (or sponsor or purposely
facilitate any person in connection with the foregoing) any complaint or lawsuit
or any legal, equitable, arbitral or administrative proceeding of any nature
against any of the Released Parties in connection with any Claims released in
this paragraph 3(a) and (b), and represents and warrants that no other person or
entity has initiated or, to the extent within his control, will initiate any
such proceeding on his behalf, and that if such a proceeding is initiated,
Brewer and the other Brewer Parties shall accept no benefit therefrom.
     4. Acknowledgment. Brewer acknowledges that, by entering into this Release,
the Company does not admit to the existence of, or any claim of, any wrongdoing
in connection with Brewer’s alleged consulting arrangement with the Company, and
that this Release is intended as a compromise of any and all Claims Brewer has
or may have against the Released Parties as of the date Brewer signs this
Release, including, but not limited to, any Claims Brewer has alleged against
the Released Parties relating to any alleged consulting agreement or arrangement
that Brewer may have had with the Company or any representative or agent
thereof. Brewer further acknowledges that the consideration paid hereunder will
be treated as compensation to Brewer for income tax purposes. Brewer further
acknowledges that Brewer has consulted with his counsel and carefully read this
Release and understands its final and binding effect.
     5. Applicable Law. This Release shall be construed and interpreted pursuant
to the laws of Texas without regard to any choice of law provisions thereof.
     6. Severability. Each part, term, or provision of this Release is severable
from the others. In the event that any provision of this Release, or the
application thereof to any circumstance, is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect under
present or future laws, such invalid, illegal or unenforceable provision shall
be fully severable; and this Release shall then be construed and enforced as if
such invalid, illegal or unenforceable provision had not been contained in this
Release; and the remaining provisions of this Release shall remain in full force
and effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Release. Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision, there shall be added
automatically, as part of this Release, a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
     7. Advice to Consult Counsel. The Company hereby advises Brewer to consult
with an attorney prior to executing this Release.
     8. Counterparts. This Release may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Release, and all of
which, when taken together, shall be deemed to constitute one and the same
Release.
[Remainder of Page Intentionally Left Blank]

- 2 -



--------------------------------------------------------------------------------



 



          TOREADOR RESOURCES CORPORATION    
 
       
By:
  /s/ Nigel Lovett    
 
       
Name:
  Nigel Lovett    
Title:
  President and CEO    
 
        DAVID M. BREWER    
 
        /s/ David M. Brewer          

- 3 -